NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



A. GORDON TUNSTALL, III,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-5033
                                   )
ASHLEY GONZALEZ-TUNSTALL,          )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Wesley D. Tibbals, Judge.

Scott C. Everett, Weeki Wachee, for
Appellant.

Elizabeth L. Hapner of Hapner Law,
Tampa, for Appellee.



KHOUZAM, Chief Judge.

              A. Gordon Tunstall, III, the Husband, appeals the circuit court's nonfinal

order granting the motion for temporary prospective attorney's fees filed by Ashley

Gonzalez-Tunstall, the Wife, in this dissolution proceeding. We affirm in all respects

except we remand for the correction of a scrivener's error in the circuit court's order.
              In section 2(f) of the order, the Wife's attorney's rate is incorrectly

identified as $425 per hour, even though the parties stipulated that her rate is $450 per

hour. This is merely a scrivener's error and had no substantive effect because the court

used the correct rate to calculate the total amount of fees awarded. Accordingly, we

affirm and remand only for the correction of the scrivener's error. See Mitchell v.

Mitchell, 841 So. 2d 564, 568 (Fla. 2d DCA 2003) ("Because the scrivener's error is

clearly apparent from the record, we remand for the circuit court to correct the error by

amended final judgment.").

              Affirmed and remanded with instructions.


KELLY and BLACK, JJ., Concur.




                                             -2-